Case 1:18-cv-24594-CMA Document 105 Entered on FLSD Docket 01/24/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-24594-CIV-ALTONAGA/Goodman

  ELGIN HILLIARD, SR.,

         Plaintiff,
  v.

  CITY OF HIALEAH, et al.,

        Defendants.
  _________________________/

                                             ORDER

         THIS CAUSE came before the Court on the Joint Motion to Continue Trial and Pre-Trial

  Deadlines [ECF No. 104]. Finding no good cause for the requested continuance, it is

         ORDERED AND ADJUDGED that the Motion is DENIED.

         DONE AND ORDERED in Miami, Florida, this 24th day of January, 2020.




                                                        _________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
